     Case 2:18-cr-00118-MLCF-JVM Document 208 Filed 09/02/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                     *          CRIMINAL NO. 18-118

               v.                             *          SECTION: F

 PAUL TALLMAN                                 *

                                       *      *      *

                                           ORDER


       Considering the above and foregoing;

       IT IS ORDERED by the court that the Government’s Motion and Incorporated

Memorandum Acknowledging Defendant’s Acceptance of Responsibility Pursuant to the United

States Sentencing Guidelines § 3E1.1 which was filed on September 1, 2020, is granted, in the

above entitled and numbered cause.

                                        2nd day of September, 2020.
       NEW ORLEANS, LOUISIANA, this the ____



                                                  ___________________________
                                                  Honorable Martin L.C. Feldman
